 
 
I 
112th CONGRESS
2d Session
H. R. 4929 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2012 
Mr. Harris (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on certain women’s footwear. 
 
 
1.Certain women’s footwear
(a)In generalHeading 9902.23.78 of the Harmonized Tariff Schedule of the United States (relating to certain women’s footwear with outer soles and uppers of rubber or plastics) is amended—
(1)by striking $20/pair and inserting $24/pair; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
